Title: Edmund Bacon to Thomas Jefferson, 7 July 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Deare Sir.
            July 7th 1819—
          
          upon the subjec of mooving I have really considerd untill my mind is much distresed. I am desireous to come to some understanding about it. my arraingments is such that it is very important that I should go if I can but if I cannot get off in time this fall to escape the winters weather that I should waite untill spring or fall come yeare it is tharefore important that I should not be here without Keeping myself in constant employment. I have tharefore to make a propersition to you. I have money in two Gentlemans hands who state that the chance of their raiseing it is not intirely certain but some what probable. from what I can learn the chance is only by the sale of flour which from what I can Judge is uncertain for me to depend to get off in time. I would propose that if it will not be too inconvenient to you to waite about my decision untill the 15th or 20 of August that I may see and perhaps by that time be able to discover more fully the chance of geting money. I do imagin that the graitest inconvenience that you would sustain by waiting would be in that of geting some person to take charge of your business in my place this you may rely upon no risk of not being able to supply yourself with a person with ease even as late as the first of sepr
          and I have further to ask that if I should discover it more to my interest and safty to put off mooving untill fall come yeare if I should also conclude to ride out this fall would you permit me to do so by placeing things in as good a state as I could to leave home and agree to make both my sons strictly attend to my people & business while I would be gone and still I would be willing that from my wages for the yeare to deduct for the time I should be gone rateing the time absent at 166. Dols for the yeare this is troubleing you with the same proposal as last yeare but my unexpected disappointments has occationed my notions to chainge very unexpectedly and probably against my interest. I have always been intirely desireous to study your interest upon the most strictest terms with my own my present desire is that if I can get money sufficient is to moove but if I cannot to go and try to secure land which I probably may do by your aid some way—for my brothers constantly inform me of the constant rise in the lands doubleing every yeare and to waite 12 months longer will no doubt add at least one dollar more upon every acre in the parts whare I would wish to get land
          
            I am yours sincerly
            E: Bacon
          
        